                 Case 5:18-cr-00506-BLF Document 38 Filed 02/06/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN JOSE DIVISION
11

12   UNITED STATES OF AMERICA,                       ) NO. 5:18-CR-506-BLF
                                                     )
13            Plaintiff,                             ) JOINT [PROPOSED] ORDER EXCLUDING TIME
                                                     ) FROM JANUARY 29, 2019 TO MARCH 12, 2019
14       v.                                          )
                                                     )
15                                                   )
     ANTHONY VALDEZ, and                             )
16   KRISTOPHER PURCELL,                             )
                                                     )
17            Defendant.                             )
                                                     )
18

19            The defendants, ANTHONY VALDEZ and KRISTOPHER PURCELL, represented by Marcia
20 Morrissey and Edward Ajlouny, respectively, and the government, represented by Assistant United States

21 Attorney Katherine Griffin, appeared for a status conference before the Court on January 29, 2019.

22            During this hearing, the government and counsel for defendant VALDEZ represented that the
23 parties expect to negotiate a potential protective order for discovery materials in this case. The parties

24 also provided information to the Court concerning the anticipated appointment of death-qualified counsel

25 for defendant PURCELL on January 31, 2019. The parties requested a continuance of the matter until

26 March 12, 2019, for the effective preparation of counsel.

27            The matter was continued to March 12, 2019, at 9:00 AM, for a further status conference before
28 the Court. Based upon the representation of counsel and for good cause shown, the Court finds that failing
     ORDER EXLUDING TIME
     Case No. 5:18-CR-506-BLF
                 Case 5:18-cr-00506-BLF Document 38 Filed 02/06/19 Page 2 of 2




 1 to exclude the time between January 29, 2019 and March 12, 2019, would deny counsel the reasonable

 2 time necessary for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 3 § 3161(h)(7)(B)(iv). The Court also considers the need for reasonable time to obtain counsel and

 4 continuity of counsel. Id. The Court further finds that the ends of justice served by excluding the time

 5 between January 29, 2019 and March 12, 2019 from computation under the Speedy Trial Act outweigh

 6 the best interests of the public and the defendants in a speedy trial.

 7            Therefore, IT IS HEREBY ORDERED that the time between January 29, 2019, through and

 8 including March 12, 2019, shall be excluded from computation under the Speedy Trial Act. See 18 U.S.C.

 9 § 3161(h)(7)(A) and (B)(iv).
10

11

12 DATED: ___________________                                     ___________________________
                                                                  HON. BETH LABSON FREEMAN
13                                                                United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER EXLUDING TIME
     Case No. 5:18-CR-506-BLF
